DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 02/19/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0019498 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1230.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Note: Reference character 600 was mention on page 16, line 29 as if it were intended to be on Figure 6.  Reference character 1230 appears on Figure 12 but is not mentioned in the specification.  The examiner believes the method step represented by reference character 1230 is described on page 25, lines 22-23.

Specification
The disclosure is objected to because of the following informalities: 
On Page 15, line 12: “afraid” should be changed to “anger” (based on Figure 4).  
Appropriate correction is required.

Claim Objections
Claim 11 objected to because of the following informalities:  
Line 2: “configured to bio-signals” should be changed to “configured to measure bio-signals” to be consistent with claim 1.  
Claim 20 objected to because of the following informalities:
Line 5: “the neural network.” should be changed to “the neural network;”.  Please change the period to a semicolon.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
“a controller configured to … determine a user emotion based on the bio-signals acquired from the bio-signal sensor” in claim 1.
“a controller configured to … operate the display unit to display at least one of a color and a pattern corresponding to the determined emotion” in claim 1.
“the controller is configured to determine the color corresponding to the determined emotion” in claim 3.
“the controller is configured to … operate the heating circuit to generate heat at a temperature corresponding to the determined color” in claim 3.
“the controller is configured to determine the pattern corresponding to the determined emotion” in claim 4.
“the controller is configured to … operate the heating circuit to generate heat at a region corresponding to the determined pattern” in claim 4.
“the controller is configured to determine a facial expression corresponding to the determined emotion” in claim 5.
“the controller is configured to … determine a pattern for each body part based on the feature of the body part in the determined facial expression” in claim 5.
“the controller is configured to … operate the display unit to display the pattern among the determined patterns corresponding to the body part to which the skin-attachment apparatus is attached” in claim 5.
“the controller is configured to determine at least one of a facial expression and an action of an object based on image data of the object included in the image data and determine an emotion of the object based on at least one of the determined facial expression and the action” in claim 8.
“the controller is configured to determine a feedback emotion corresponding to the emotion of the object, and operate the display unit to display at least one of the color and the pattern corresponding to the determined feedback emotion” in claim 9.
“the controller is configured to perform an arithmetic operation on the emotion of the object using a neural network, determine the feedback emotion corresponding to the emotion of the object based on the information on the operation performed using the neural network, determine a change in the emotion of the object with respect to at least one of the color and the pattern corresponding to the determined feedback emotion based on the image data of the object, and update the neural network based on the determined feedback emotion and the emotion change of the object” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The area of the disclosure that is used for interpretation of the above claim limitations that invoke 112(f) are listed below.  The references to the disclosure are relied upon to provide sufficient structure for the controller and showcase specific algorithms that allow the controller to perform the claimed operations.
*Note: Almost identical functions are claimed for the controller in claims 11-20 and the recited references to the disclosure provided below also provide support for claims 11-20.
Figure 4; Page 15, lines 2-25
Page 8, line 21 – Page 9, line 7; Page 10, line 16 – Page 11, line 6
Figure 7; Page 17, line 28 – Page 18, line 11
Page 8, line 21 – Page 9, line 26
Page 10, line 16 – Page 11, line 6
Page 9, lines 8-26
Page 11, lines 7-32
Page 11, lines 7-32
Page 11, line 7 – Page 12, line 7
Figure 5; Page 15, line 26 – Page 16, line 28
Figure 10; Page 21, line 29 – Page 23, line 10
Figure 10; Page 21, line 29 – Page 23, line 10
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “at least one of a color and a pattern corresponding to the determined emotion” renders claims 1 and 11 indefinite.  This limitation is very broad and also unclear as to how a color and pattern correspond to the determined emotion.  There is a broad range of colors and patterns.  For instance, even just a solid color is inherently a pattern.  There is also a broad range of emotions that are possible.  The instant claim limitation is unclear in expressing how the broad categories of emotions, colors, and patterns correspond with each other.
The limitation “generate heat at a region corresponding to the determined pattern” renders claim 4 and 14 indefinite.  It is unclear to the examiner where the region is that the heat is being generated.  For instance, is the region part of the electronic device or is the region a location on the patient’s skin?  Also, the examiner believes the applicant intends to express that the generated heat corresponds to the determined pattern, but the claim language is unclear as to whether the applicant instead intends to express that the region corresponds to the determined pattern.  Please amend to clarify this claim.
Claim 5 recites the limitation "the feature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the feature" in 4.  There is insufficient antecedent basis for this limitation in the claim.
*Note: Claims 2-3, 6-10, 12-13, and 16-20 are rejected as a result of their dependency on rejected claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Clark (U.S Patent No. 9,064,390).
Regarding claim 1, Clark teaches (Figures 2 and 3, element 11) an electronic device (Column 2, line 65 - Column 3, line 7), comprising: (Figure 3) a skin-attachment apparatus configured to include a bonding unit for bonding to a user's skin (Column 1, lines 55-56; Column 5, lines 42-50), a bio-signal sensor configured to measure bio-signals of the user (Column 1, line 60 - Column 2, line 5; Column 3, lines 3-16), and a display unit (Column 3, lines 3-7 – display unit, e.g. mood stone); and (Figure 4, element 41 – processor, e.g. controller) a controller configured to be connected with the skin-attachment apparatus (Column 6, lines 55-63), determine a user emotion based on the bio-signals acquired from the bio-signal sensor (Column 2, lines 6-16; Column 3, lines 10-16), and operate the display unit to display at least one of a color and a pattern corresponding to the determined emotion (Column 2, lines 6-16; Column 3, lines 3-16 – A solid pattern is a type of pattern).
Regarding claim 11, Clark teaches (Figure 3) a controlling method of an electronic device including a skin-attachment apparatus bonded to a user's skin, a bio-signal sensor configured to bio-signals of the user, and a display unit (Column 1, lines 26-28 and 55-56; Column 1, line 60 - Column 2, line 5; Column 3, lines 3-16 – display unit, e.g. mood stone; Column 5, lines 42-50), the method comprising: (Figure 4, element 41 – processor, e.g. controller) determining, by a controller, a user emotion based on the bio-signals acquired from the bio-signal sensor (Column 2, lines 6-16; Column 3, lines 10-16; Column 6, lines 55-63); and operating, by the controller, the display unit to display at least one of a color and a pattern corresponding to the determined emotion (Column 2, lines 6-16; Column 3, lines 3-16 – a solid pattern is a pattern).
	Instant independent claims 1 and 11 can be interpreted as an electronic mood ring, as disclosed in Clark.  Clark’s system and apparatus measures the bio-signal of skin temperature of the user and determines the user’s mood (e.g. emotion) and displays a color based on the user’s determined mood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S Patent No. 9,064,390) in view of Silawan, et al. (U.S PGPub No. 2017/0105662).
Regarding claims 7-8 and 17-18, Clark teaches the electronic device of claim 1 and the method of claim 11, as stated hereinabove.  Clark does not teach the limitation of instant claims 7 and 17, that is wherein the electronic device further includes a camera configured to acquire image data of user surroundings.  Clark does not teach the limitation of instant claims 8 and 18, that is wherein the controller is configured to determine at least one of a facial expression and an action of an object based on image data of the object included in the image data and determine an emotion of the object based on at least one of the determined facial expression and the action.
Silawan teaches an emotion estimating method, an emotion estimating apparatus, and a recording medium storing a program (paragraph [0002]).  Silawan teaches that the emotion estimating apparatus may comprise a camera that captures an image of the subject’s face to generate moving-image data (paragraph [0051] – Moving-image data indicates that image data of the user’s surroundings is also accounted for.).  Silawan further teaches that in acquiring moving-image data, a heart rate of the subject may be acquired as first data, and a facial expression of the subject may be acquired as second data, with the facial expression being identified based on a position of a feature point on the subject’s face in the moving-image data generated by the camera (paragraph [0051]).  Silawan explains that the emotion estimating apparatus obtains both the heart rate, which is physiology data, of the subject and a facial expression, which is non-physiology data, by using a camera and estimates the emotion of the subject (paragraph [0052]).  Silawan teaches that beyond heartrate metrics, the physiology data may include at least one of face color, a brain wave, a respiration rate, a respiratory volume, a blood flow, a blood flow variation, a blood pressure, a blood pressure variation, an oxygen saturation level, movement of a part of a human body, movement of a muscle of a human body, movement of a muscle of a face, a body temperature, a skin temperature, a skin conductance, a skin resistance, an amount of sweat, and a perspiration rate (paragraph [0069]).  Silawan also teaches (Figure 10, elements 61 – camera, 62 – analyzer, e.g. controller, 63 – heartbeat acquirer, e.g. acquired from moving-image data (e.g. action of an object), 64 – feature-point extractor, 65 – facial expression identifier) wherein the controller is configured to determine at least one of a facial expression (paragraph [0164]-[0165]) and an action of an object based on image data of the object included in the image data (paragraph [0161]-[0163]).  Silawan further teaches (Figures 1 and 10, elements 31D – arousal-component calculator, 32D – a valence-component calculator, and 33 – emotion estimator) that the emotion estimating apparatus is able to determine an emotion of the object based on at least one of the determined facial expression and the action (paragraphs [0116], [0166], and [0169]).  Silawan teaches (Figures 1 and 10) that the emotion estimator is a processor for estimating an emotion of the subject on the basis of the arousal level calculated by the arousal-component calculator and the valence level calculated by the valence-component calculator.  The emotion estimator holds, in memory, a predetermined association (e.g., Russell’s circumplex model – Figure 1) between the arousal level and the valence level of people (paragraph [0116]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Clark’s mood sensing sharing device and method with the teachings of Silawan’s emotion estimating apparatus and method.  One of ordinary skill in the art would want to combine Clark’s and Silawan’s teachings as they both determine and display the emotion of a user (see paragraph [0053] of Silawan).  One of ordinary skill in the art would also want to implement Silawan’s teachings since they are capable of using the user’s skin temperature to help determine the user’s emotion, just as is done in Clark’s mood sensing device.  One of ordinary skill in the art would have also wanted to use Silawan’s teaching of a camera to capture a facial expression because using non-physiology data, such as a facial expression, can provide a more specific estimate of an emotion felt by the subject (see paragraph [0072]).  One of ordinary skill in the art would also find that using the camera to capture an action (e.g. moving-image data) for physiology data and pairing it with the non-physiology data (e.g. facial expression) would lead to a more accurate representation of a user’s emotion over an estimate of emotion based on just physiology data alone.  Therefore, claims 7-8 and 17-18 are unpatentable over Clark and Silawan, et al.

Allowable Subject Matter
Claims 2-6, 9-10, 12-16, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that the 35 U.S.C. 112(b) rejections must be overcome, as well.
The claimed subject matter of claims 2-6, 9-10, 12-16, and 19-20 is found to have allowable subject matter for the following reasons:
With regards to dependent claims 2-6 and 12-14, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Clark and Silawan) does not teach a display unit that includes a heating circuit and a thermochromic pigment layer configured to include at least one thermochromic pigment provided on the heating circuit.  The display unit of Clark (e.g. the mood stone) does not include a heating circuit.  Instead, the display unit of Clark (e.g. the mood stone) exhibits temperature dependent iridescence, wherein heat is transferred directly from the skin to the mood stone that changes color, representing an emotion change.  No prior art reference could be found that teaches or renders obvious this limitation of instant claims 2 and 12.  Claims 3-6 and 13-14 also contain allowable subject matter due to their dependency on claim 2 and claim 12.
With regards to dependent claims 9-10 and 19-20, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Clark and Silawan) does not teach wherein the emotion sensing device that includes a controller that is configured to determine a feedback emotion corresponding to the emotion of the object, and operate the display unit to display at least one of the color and the pattern corresponding to the determined feedback emotion.  Both Clark and Silawan’s teachings involve determining the emotion of the user through a biometric signal (e.g. skin temperature) or by detecting features of the user’s facial expressions.  Neither Clark nor Silawan teach the limitation of using the determined emotion to determine a suitable feedback emotion.  Further, neither Clark nor Silawan teach wherein the display unit displays a color or pattern corresponding to the determined feedback emotion.  No prior art reference could be found that teaches or renders obvious this limitation of instant claims 9 and 19.  Claims 10 and 20 also contain allowable subject matter due to their dependency on claim 9 and claim 19.  
With regards to dependent claims 15 and 16, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Clark and Silawan) does not teach wherein the display unit displays the pattern among the determined patterns corresponding to the body part to which the skin-attachment apparatus is attached.  Silawan teaches capturing a facial expression to determine an emotion of a user, but does not teach the instant limitation which would be useful for users (such as elderly and disabled users) whose facial expression may not accurately represent their emotion.  The display unit’s ability to display the determined patterns corresponding to the body part to which the skin-attachment apparatus is attached would be useful for someone attempting to interact with a user whose facial expression may not accurately represent their emotion.  No prior art reference could be found that teaches or renders obvious this limitation of instant claim 15.  Claim 16 also contains allowable subject matter due to its dependency on claim 15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krupat, et al. (U.S PGPub No. 2018/0303397) teaches techniques for image analysis and representation for emotional metric threshold generation.  Alsmadi (U.S PGPub No. 2018/0211102) teaches an automatic geometric method for analyzing and recognizing human facial expressions based on extracted features using a neural network.  Liu (U.S PGPub No. 2018/0032126) teaches techniques for measuring the emotional state of minds in a person based upon a set of biological data captured from a person in a natural environment.  Dullen (U.S PGPub No. 2016/0198996) teaches a pain measurement and diagnostic system for bioanalytical analysis.  Lee, et al. (U.S PGPub No. 2016/0070245) teaches a method and device to monitor and analyze a biosignal.  Shirari, et al. (U.S PGPub No. 2005/0283055) teaches a bio-information processing apparatus that includes a plurality of bio-information sensors.  Kim, et al. (U.S PGPub No. 2003/0139654) teaches an emotion recognition apparatus and method which enables perception of a user’s emotional state.  Frenger (U.S Patent No. 4,220,016) teaches decorative jewelry which may be worn on the skin of the wearer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792